UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2254


NETER EL-BEY,

                Plaintiff - Appellant,

          v.

CITY OF NEWPORT NEWS,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Raymond A. Jackson,
District Judge. (4:15-cv-00096-RAJ-RJK)


Submitted:   March 29, 2016                 Decided:   March 31, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Neter El-Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Neter El-Bey appeals the district court’s order dismissing

his   42   U.S.C.   § 1983    (2012)   complaint   under   28    U.S.C.

§ 1915(e)(2)(B) (2012).      We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.    El-Bey v. City of Newport News, No. 4:15-

cv-00096-RAJ-RJK (E.D. Va. Sept. 15, 2015).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                AFFIRMED




                                   2